Sharpe, J.
On June 16, 1920, plaintiff, a widow nearly 80 years of age, understanding but little English, conveyed certain property owned by her in the village of Farmington, in Oakland county, to the defendants, her daughter and son-in-law, for an expressed consideration of “one dollar and other valuable considerations.” It is her claim that the selling price was fixed at $8,000. Notes to her for $3,000 and a certified check for $2,000 were executed. There *249is dispute as to their delivery. She claims that the balance of $3,000 was agreed upon as the value of her future support, maintenance and burial. Defendants moved into the home on the property and plaintiff lived with them until the latter part of the following December, when she left, claiming she was so ill-treated that she could not remain longer. The bill of complaint herein was soon after filed. In it plaintiff asks to have the conveyance set aside and an accounting had as to the benefits received by defendants from their, occupancy of the premises. ■ The defendants in their answer deny that the sum of $8,000 was ever mentioned in the transaction. They admit “that they told plaintiff that she could at all times during her lifetime have a home with them.” They deny plaintiff’s claim of illtreatment.
It clearly appears from the proofs that the property conveyed was worth at least $8,000. It was the duty of this daughter and son-in-law, when dealing with plaintiff as to her property rights, to see to it, not only that her interests were carefully protected, but also that the agreement made between them and her was put in such a form as to be enforceable by her. Their failure to do so will justify a court of equity in affording such protection and enforcing such agreement. Were it possible to place the parties in statu quo, a decree setting aside the conveyance would doubtless have been granted. But it is impossible to do this as the defendants have expended about $14,000 on the property. We are not inclined to interfere with the conclusion reached by the trial court that the price as agreed upon was $8,000, of which $3,000 represented the support, maintenance and burial assumed by defendants, and that defendants should pay this $3,000 to plaintiff. The terms of payment are not complained of.
. After a careful reading of the record, we are satis*250fied that plaintiff had sufficient cause for leaving defendants’ home. It also appears that the defendants had borrowed certain of the moneys represented by the check and that the notes executed had not been paid. The accounting as to these matters as made by the trial court meets with our approval.
The decree is affirmed, with costs to plaintiff.
Wiest, C. J., and Fellows, McDonald, Clark, Bird, Moore, and Steere, JJ., concurred.